DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 07/01/2021, 10/07/2021, 01/12/2022, 04/06/2022 and 07/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 106 is objected to because of the following informalities: The claim recites “…stable extermal regions..”.  This seems to be a typographical error.  For the purposes of this examination, it is assumed the claim language recites “…stable external regions…”
-  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “a few recent frames” in claim 97 is a relative term which renders the claim indefinite. The term “a few recent frames” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
-Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 87-106 are rejected under 35 U.S.C. 103 as being unpatentable over Antaki et al. (US20170068119) (hereinafter Antaki) in view of Rizzo, III et al. (US20150002808) (hereinafter Rizzo).
Regarding claim 87, Antaki discloses a method of providing autonomous enhancements to a video output of a visual aid device, comprising: obtaining real-time images of a scene with the visual aid device [Figs. 7-13, 0133-0136; real time virtual aided vision system].
evaluating a motion component of the visual aid device [0054-0065; eye motion gesture recognition system]. 
determining a motion state of the visual aid device based on the motion component [0054-0065; plurality of image processing algorithms based on selected/detected parameters].
if the motion state indicates that a user of the visual aid device is engaged in an animated movement state: presenting first video images on a display of the visual aid device without additional enhancements or adjustments applied to the real-time images [Figs. 7-13, 0054-0065, 0100-0108; displaying real time image of scene with appropriate determination of enhancements].
if the motion state indicates that the user of the visual aid device is engaged in a focused attention state: identifying a subset of the real-time images corresponding to a focus-of-attention of a user of the visual aid device [Figs. 7-13, 0054-0065, 0100-0108; based on pupil detection, determining appropriate enhancement and vision algorithm for display].
locating structures of interest from the subset of the real-time images [Figs. 7-17, 0039-0044, 0050-0065; region of interested based on a plurality of factors].
Antaki discloses the limitations of claim 87.  However Antaki does not explicitly disclose applying visual enhancements to at least the structures of interest; and presenting second video images including the visually enhanced structures of interest on the display of the visual aid device.
Rizzo more explicitly discloses applying visual enhancements to at least the structures of interest; and presenting second video images including the visually enhanced structures of interest on the display of the visual aid device [0148-0158; displaying enhanced video utilizing presence of specific object based on determined activity].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Antaki with the teachings of Rizzo as stated above.  By incorporating the visual aid system of Antaki with the activity based adjustments of visual aid of Rizzo, safety is enhanced due to identification of potential hazardous objects in the prosthesis visual device (see Rizzo 0055).
Regarding claim 88, Antaki discloses the limitations of claim 88.  However Antaki does not explicitly disclose wherein the motion component comprises an angular velocity of the visual aid device.
Rizzo more explicitly discloses wherein the motion component comprises an angular velocity of the visual aid device [0106, 0132-0135; determination of angular velocity corrections based on movement and other measurements].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Antaki with the teachings of Rizzo for the same reasons as stated above.
Regarding claim 89, Antaki discloses wherein a high angular velocity indicates a sudden change of the focus-of-attention of the user [0039-0044, 0057-0061; determining target region based on eye tracking and performing auto focus and other enhancements].
Regarding claim 90, Antaki discloses wherein the animated movement state indicates that the user of the visual aid device is engaged in animated movement, and is therefore not engaged in deliberate concentration or attempting to focus on something within a field of view of the user [Figs. 7-17, 0050-0065; determining appropriate visual aid algorithm based on eye detection and region of interest amongst the plurality of parameters].
Regarding claim 91, Antaki discloses wherein the focused attention state indicates that the user of the visual aid device is deliberately concentrating on something within the field of view [Figs. 7-17, 0050-0065; determining appropriate visual aid algorithm based on eye detection and region of interest amongst the plurality of parameters].
Regarding claim 92, Antaki discloses wherein angular velocities associated with reading, scanning, or searching behavior are used to determine that the motion state comprises the focused attention state [Figs. 7-17, 0050-0065; determining appropriate visual aid algorithm based on eye detection and region of interest amongst the plurality of parameters].
Regarding claim 93, Antaki discloses wherein the structures of interest comprise text-like structures [0062-0067; enhancements in vision system relating to text].
Regarding claim 94, Antaki discloses wherein the structures of interest comprise facial features [0081, 0139; multimode operation including facial recognition].
Regarding claim 95, Antaki discloses wherein the visual enhancements comprise adjusting a magnification of at least the structures of interest [Figs. 7-17, 0050-0065, 0081; determining appropriate visual aid algorithm based on eye detection and region of interest amongst the plurality of parameters].
Regarding claim 96, Antaki discloses wherein the visual enhancements comprise adjusting a contrast component of at least the structures of interest [Figs. 7-17, 0050-0065, 0081; determining appropriate visual aid algorithm based on eye detection and region of interest amongst the plurality of parameters].
Regarding claim 97, Antaki discloses wherein determining a motion state of the visual aid device comprises: evaluating the motion component associated with a few recent frames of the real-time images to categorize short-term movement of the user of the visual aid device; and evaluating the motion component of more than a few recent frames of the real-time images to identify a specific action state of the user of the visual aid device [Figs. 6-17, 0049-0066; evaluating motion, and determining required algorithm based on user activity].
Regarding claim 98, Antaki discloses wherein obtaining real-time images of the scene with the visual aid device further comprises obtaining the real-time images with a camera of the visual aid device that is not rigidly fixed with respect to the user's eyes [Figs. 2-6, 0040-0046; dynamically adaptable camera assembly].
Regarding claim 99, Antaki discloses a method of providing enhanced vision for a low-vision user, comprising the steps of: receiving real-time video images with a visual aid device [Figs. 7-13, 0133-0136; real time virtual aided vision system]. 
identifying, with the visual aid device, a subset of each of the real-time video images corresponding to a focus of attention of the low-vision user [Figs. 7-13, 0054-0065, 0100-0108; based on pupil detection, determining appropriate enhancement and vision algorithm for display]. 
extracting, with the visual aid device, structures of interest within the subset of each of the real-time video images [0044-0065, 0133-0137; displaying enhanced video utilizing presence of specific object based on determined activity and region of interest].
identifying, with the visual aid device, at least one group of structures of interest that are organized in a row or column [Figs. 7-17, 0050-0065, 0081; determining appropriate visual aid algorithm based on eye detection and region of interest amongst the plurality of parameters].
determining, with the visual aid device, a dimension of the at least one group of structures of interest [Figs. 7-17, 0050-0065, 0081; determining appropriate visual aid algorithm based on eye detection and region of interest amongst the plurality of parameters].
Antaki discloses the limitations of claim 99.  However Antaki does not explicitly disclose adjusting, with the visual aid device, a magnification of the at least one group of structures of interest to match a preferred structure dimension and forming, with the visual aid device, an enhanced video stream that includes the real-time images and the at least one group of structures of interest with adjusted magnification; and displaying the enhanced video stream on a display of the visual aid device.
Rizzo more explicitly discloses adjusting, with the visual aid device, a magnification of the at least one group of structures of interest to match a preferred structure dimension and forming, with the visual aid device, an enhanced video stream that includes the real-time images and the at least one group of structures of interest with adjusted magnification; and displaying the enhanced video stream on a display of the visual aid device [0148-0158; displaying enhanced video utilizing presence of specific object based on determined activity].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Antaki with the teachings of Rizzo as stated above.  By incorporating the visual aid system of Antaki with the activity based adjustments of visual aid of Rizzo, safety is enhanced due to identification of potential hazardous objects in the prosthesis visual device (see Rizzo 0055).
Regarding claim 100, Antaki discloses wherein the subset comprises a fixed area of pixels within each of the real-time video images [Figs. 7-17, 0050-0065; determining appropriate visual aid algorithm based on eye detection and region of interest amongst the plurality of parameters].
Regarding claim 101, Antaki discloses wherein the structures of interest comprise text-like structures [0062-0067; enhancements in vision system relating to text].
Regarding claim 102, Antaki discloses wherein the structures of interest comprise facial structures [0081, 0139; multimode operation including facial recognition].
Regarding claim 103, Antaki discloses wherein the structures of interest are selected from the group consisting of letters, numerals, pictograms, glyphs and icons [Figs. 7-17, 0050-0065, 0081; determining appropriate visual aid algorithm based on eye detection and region of interest amongst the plurality of parameters].
Regarding claim 104, Antaki discloses wherein the visual aid device automatically identifies the subset of each of the real-time video images based on behavioral trends of a user of the visual aid device [Figs. 7-13, 0054-0065, 0100-0108; based on pupil detection, determining appropriate enhancement and vision algorithm for display].
Regarding claim 105, Antaki discloses further comprising: tracking a gaze of the low-vision user with the visual aid device; and wherein the visual aid device automatically identifies the subset of each of the real-time video images based on the gaze of the low-vision user [Figs. 7-13, 0054-0065, 0100-0108; based on pupil detection, determining appropriate enhancement and vision algorithm for display].
Regarding claim 106, Antaki discloses wherein the extracting step further comprises extracting maximally stable extremal regions from the subset of real-time video images [Figs. 7-13, 0054-0065, 0100-0108; based on pupil detection, determining appropriate enhancement and vision algorithm for display].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483